Name: Commission Regulation (EC) No 1379/2001 of 6 July 2001 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  trade;  cooperation policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R1379Commission Regulation (EC) No 1379/2001 of 6 July 2001 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 Official Journal L 186 , 07/07/2001 P. 0017 - 0019Commission Regulation (EC) No 1379/2001of 6 July 2001amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2, Article 3(4) and Article 4(4) thereof,Whereas:(1) Commission Regulation (EC) No 1261/96(3), as last amended by Regulation (EC) No 1556/2000(4), fixes the quantities of the forecast supply balance for wine products qualifying for Community aid for the period 1 July 2000 to 30 June 2001.(2) The quantities of the forecast supply balance should be determined to continue supplies, taking account of the special situation of production in the Canary Islands. Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001. The aid for the supply to the Canary Islands should also be fixed at the amounts given in Annex II, taking account of the quotations or prices for the said wine products in the European part of the Community and on the world market.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1261/96 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 163, 2.7.1996, p. 15.(4) OJ L 179, 18.7.2000, p. 3.ANNEX IWINE PRODUCTSForecast supply balance for the Canary Islands(1 July to 31 December 2001)>TABLE>ANNEX IIAid granted in respect of the products listed in Annex I>TABLE>